Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to applicant’s response filed April 12, 2022. In view of applicant’s amendment, the prior rejection of claims 18 and 20 under 35 U.S.C. 103 as being obvious over Andersson (US 9,032,992) in view of Barker (US 1,297,312) is hereby withdrawn.
The previously indicated allowability of claim 1 is withdrawn in view of a reconsideration of the patent publication of Weiland (US 2015/0369410).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland et al (US 2015.0369410).Weiland et al discloses a two-piece guide bushing comprising a guide bushing base (99) comprising flanges (102) which extend into the interior of the guide bushing base (note portion 102b as shown in Figure 7 extends into the interior of the guide bushing), and a guide bushing center (103) comprising a spring clip and a spring clip retainer (111) and the spring clip is disposed within the spring clip retainer (see par. 71-73), the guide bushing center (103) coupled to the guide bushing base and is configured to be removable from the guide bushing base (99).

Allowable Subject Matter
Claims 2, 3, and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753